Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Min Mun (Personal Data Vaults: A Locus of Control for Personal Data Streams, 2010, 12 pages) describes Mobile smartphones have created new and disruptive
Information ows [28]. These phones have capabilities to record and transmit our location, take images or videos, track our physical activities to observe personal
behaviors, share data with communities, or compute community statistics. These emerging participatory sensing [9] applications raise important and challeng-
ing questions whose answers can potentially a ect network architecture [29]. In this paper, we focus on a sub-class of these applications in which individuals use
mobile devices to collect personal data streams, which are used for observing and adjusting personal behavior, and as a tool for clinicians to judge the ecacy of their treatments. We call this class of applications personal participatory sensing, examples of which include PEIR [27], CenceMe [14], Micro-Blog [18], Common Sense [13] and MyExperience [16]. These applications are clearly

In existing system architectures, users have little control over what information is being shared and must trust the service providers to protect their highly in-
dividualized and sensitive data. In addition, subtle changes in the granularity at which the data is shared could have signicant privacy consequencies. For in stance, sharing the zip code instead of the exact location may provide a layer of privacy, but even this may not be enough for some users if the places they visit
each correspond to a distinct zip code.

Hara (US 9182235 B2) describes calculating a highly accurate locus is a goal. An administrative part (20) for correcting a traveling locus of a mobile object (V) is characterized by including an evaluation function generating unit (21) that sets a plurality of nodes on locus data of the mobile object (V) acquired by a wheel rotation quantity measuring unit (16), correlates position data of the mobile object (V) acquired by the wheel rotation quantity measuring unit (16) to the nodes and correlates position data of the mobile object (V) acquired by other units of measurement means than the wheel rotation quantity measuring unit to the nodes, represents positions at which the nodes may occur by probability, represents positions at which position data correlated to the nodes may occur by probability, and calculates an evaluation function including the nodes and the 

AKIYAMA MOTOKI, JP 6487283 B2, 20-Mar-2019, G01C 7/02 describes a technique for analyzing point cloud data on the ground surface and processing it into a state that can be recognized by a user is provided. A data acquisition unit acquires point cloud data obtained by measuring a ground surface. The area setting unit sets a rectangular area for the point cloud data acquired by the data acquisition unit. The statistical information analysis unit calculates a statistic indicating the variation in elevation included in the point cloud data included in the rectangular region set by the region setting unit. When the statistical amount calculated by the statistical information analysis unit is smaller than a predetermined region determination threshold, the region determination unit outputs the rectangular region set by the region setting unit as a road region.

YAN MIAO, KR 2019-0088866 A, 29-Jul-2019, G01C 21/32 describes methods, apparatus, and computer readable media for adjusting point cloud data collection trajectories. According to the embodiments of the present disclosure, it is possible to proceed with the adjustment of the trajectory based on the features extracted from the point cloud data, and not all of the parameters need to be adjusted at the same time, but the parameters Can be selected. Further, according to the embodiments of the present disclosure, when trajectory 

SUZUKI HIDEAKI, JP 3205799 B2, 04-Sep-2001, G01C 21/00 describes without approximating each pattern of the traveling locus and the road on the map, and without being affected by the distortion of the traveling locus due to each sensor error of the distance sensor and the direction sensor. , It is intended to accurately correct the current position of the moving body by matching the two. [Structure] The non-directional generalized Hough is performed after correcting the distortion of the traveling locus by using a conversion equation between the traveling locus and the road on the road map that parameterizes the detection errors of the distance sensor and the direction sensor. By a predetermined algorithm using the transformation,
A road shape that matches the shape of the moving path of the moving body is searched from the road map, and the moving path is matched to the searched road shape part, and the current position of the moving body that is off the road on the map is searched. Let the corrections take place.

WAKIMOTO, WO 2017/154061 A1, 14-Sep-2017, G01B 11/24 describes a relative position acquisition means for measuring the distance and direction from the sensor to each point on the surface of the feature and generating point cloud data in a relative space centered on the sensor; Sensor position acquisition means for measuring the position and orientation of the sensor and generating 

LEE, KR 10-1996623 B1, 04-Jul-2019, G06T 17/05 describes a method for constructing a high-precision map data by a high-precision map data construction system, Generating sensor data representing relative positional information from the vehicle to a road surface display using a sensor device mounted on the vehicle; Generating GPS data representing absolute position information of the vehicle using a GPS device mounted on the vehicle; Generating a GPS locus 
And displaying the integrated point cloud data in which the plurality of point cloud data are integrated to generate the high precision map data, Wherein the plurality of point cloud data integrated in the integrated point cloud data are displayed so as to have an appearance distinguished from each other according to the GPS locus quality indicator, Wherein the plurality of point cloud data integrated in the integrated point cloud data is displayed with different transparency according to the GPS locus quality indicator.

Allowable Subject Matter
2.	Claims 1-6 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 6 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a point cloud data extraction method of extracting target point cloud data as point cloud data as to a specific analysis target from entire perimeter point cloud data acquired by 
data belonging to the extraction area. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-5 are allowed due to their dependency on claim 1.

Regarding claim 6:
The primary reason for the allowance of claim 6 is the inclusion of a point cloud data extraction device for extracting target point cloud data as point cloud data as to a specific analysis target from entire perimeter point cloud data acquired by moving a measurement device along a measurement route and scanning a perimeter of the measurement device, the point cloud data extraction device comprising: means for extracting, as target point cloud data, point data in the entire perimeter point cloud data belonging to the extraction area. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Technology Center 2800 
August 11, 2021